Citation Nr: 1612441	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic headaches, residual of traumatic brain injury (TBI), prior to April 23, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty in the Army National Guard from July 1990 to August 1990 and from February 2006 to June 2007.  He had service in the Army National Guard until August 2010.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for residuals of TBI, headaches, and assigned a 30 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100, effective April 15, 2009.  The Veteran appealed.  The Board will discuss the entire procedural history as it is pertinent to the issue being adjudicated in this decision.  

The Veteran presented testimony at a videoconference before a Veterans Law Judge in March 2011.  The Board remanded the claim in June 2011.  In an August 2011 rating decision, the Appeals Management Center (AMC) increased the rating assigned for residuals of TBI, headaches, to 40 percent, effective July 27, 2011, pursuant to only Diagnostic Code 8045.  

The Board remanded the claim in February 2012 in order for the RO to consider the assignment of separate evaluations for headaches (under Diagnostic Code 8100) and TBI residuals (under Diagnostic Code 8045) for the entirety of the appeal period extending from April 15, 2009.  The Board reminded the RO that in the event that separate evaluations are warranted for headaches and TBI residuals under their respective rating codes; headaches cannot also be considered for evaluation purposes under diagnostic code 8045 under either the subjective or objective criteria relating to the area of cognitive dysfunction/impairment.  

In an October 2012 rating decision, the RO granted entitlement to a separate evaluation for post traumatic headaches, residual of TBI, with a 50 percent evaluation assigned by analogy pursuant to Diagnostic Code 8100, effective April 23, 2012.  The RO determined that evaluations in excess of 30 percent for TBI from April 15, 2009, to July 26, 2011, and in excess of 40 percent from July 27, 2011, were not warranted.  See October 2012 supplemental statement of the case (SSOC).  

Given the procedural history in this case, the Board issued a decision in December 2014 that considered whether the Veteran was entitled to an initial rating in excess of 30 percent for residuals of TBI between April 15, 2009, and July 26, 2011; a rating in excess of 40 percent for residuals of TBI from July 27, 2011, forward; and a rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012.  As the RO implicitly denied entitlement to a separate rating for headaches prior to April 23, 2012, the Board also considered whether a separate rating was warranted prior to that date.  

In the December 2014 decision, the Board denied an initial rating in excess of 30 percent for residuals of TBI prior to July 27, 2011; an initial rating in excess of 40 percent for residuals of TBI as of July 27, 2011; and an initial rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012.  The Board determined that the Veteran was entitled to an initial rating of 30 percent, and not higher, for post traumatic headaches, residual of TBI, prior to April 23, 2012.  

The Veteran appealed the portion of the Board's December 2014 decision that denied an initial rating in excess of 30 percent for post traumatic headaches, residual of TBI, prior to April 23, 2012, to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate that portion of the December 2014 Board decision that denied entitlement to an initial rating in excess of 30 percent for post traumatic headaches, residual of TBI, prior to April 23, 2012.  In a September 2015 Order, the Court granted the Joint Motion.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his March 2011 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In November 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The lay and medical evidence dated prior to April 23, 2012, more nearly approximates the criteria for an initial separate 50 percent rating under Diagnostic Code 8100 for the Veteran's post traumatic headaches, residual of TBI.  


CONCLUSION OF LAW

The criteria for an initial separate rating of 50 percent for post traumatic headaches, residual of TBI, have been met prior to April 23, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to an initial rating of 50 percent for post traumatic headaches, residual of TBI, prior to April 23, 2012, under Diagnostic Code 8100, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 


Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted in the Introduction, service connection was originally granted for residuals of TBI, headaches, in the June 2009 rating decision that is the subject of this appeal.  An initial 30 percent rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100, effective April 15, 2009.  Although the RO assigned the 30 percent evaluation pursuant to Diagnostic Code 8045 in addition to Diagnostic Code 8100, only the criteria found under Diagnostic Code 8100 were considered in assigning the 30 percent evaluation.  

The rating assigned for residuals of TBI, headaches, was subsequently increased in an August 2011 rating decision issued by the AMC, which granted a 40 percent rating effective July 27, 2011, pursuant to only Diagnostic Code 8045.  See also August 2011 SSOC.  

In an October 2012 rating decision, the RO granted entitlement to a separate evaluation for post traumatic headaches, residual of TBI, with a 50 percent evaluation assigned by analogy pursuant to Diagnostic Code 8100, effective April 23, 2012.  The RO determined that evaluations in excess of 30 percent for TBI from April 15, 2009, to July 26, 2011, and in excess of 40 percent from July 27, 2011, were not warranted.  See October 2012 SSOC.  

As noted above, in its December 2014 decision, the Board considered whether the Veteran was entitled to an initial rating in excess of 30 percent for residuals of TBI between April 15, 2009, and July 26, 2011; a rating in excess of 40 percent for residuals of TBI from July 27, 2011, forward; and a rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012, to include whether entitlement to a separate rating for headaches prior to April 23, 2012, was warranted.  The Board ultimately concluded that the Veteran was not entitled to an initial rating in excess of 30 percent for residuals of TBI prior to July 27, 2011; an initial rating in excess of 40 percent for residuals of TBI as of July 27, 2011; and an initial rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012, but that the Veteran was entitled to an initial rating of 30 percent, and not higher, for post traumatic headaches, residual of TBI, prior to April 23, 2012.  

The Veteran appealed only the Board's determination that he was only entitled to an initial rating of 30 percent for post traumatic headaches, residual of TBI, prior to April 23, 2012.  The Joint Motion specifically determined that the Board's finding that Appellant's headaches are not completely prostrating and prolonged so as to merit the assignment of a 50 percent rating under Diagnostic Code 8011 prior to April 23, 2012, was conclusory in nature and that the Board did not explain what definition or criteria was relied upon to find that the evidence did not equate to "prolonged and completely prostrating."  The Joint Motion also determined that the Board's statement of reasons or bases was inadequate as it failed to take into consideration favorable evidence.  

The Board notes at this juncture that no additional lay evidence, or pertinent medical evidence, related to the question of whether the Veteran is entitled to an initial rating in excess of 30 percent for post traumatic headaches, residual of TBI, prior to April 23, 2012, has been associated with the record since the issuance of the Board's December 2015 decision.  

Diagnostic Code 8100 provides the criteria for migraine headaches.  A 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

The term "productive of severe economic inadaptability" is also not defined in VA law.  However, the Court has held that it is not synonymous with unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-7 (2004).

The Veteran contends that he has headaches two to three times per week that last about half the day, which exceeds the criteria for a 30 percent evaluation.  He asserts that constant headaches are increasing over time and may very well be productive of severe economic inadaptability.  See June 2009 notice of disagreement.  He testified in March 2011 that his employment had changed in nature since his deployment to Afghanistan.  The Veteran indicated that he was a firefighter and was specifically in charge of putting out fires.  Since his return from Afghanistan, he had been promoted to engineer, the person who drives the fire truck.  He testified that when he has a headache, he can go and lie down without being missed, which he could not do as a firefighter.  The Veteran also testified that his headaches were bad, and that they "make me almost nauseous like I'd want to throw up.  But light, I can't have any light, and laying down with my eyes closed helps."  He indicated that with medication, it takes about one to two hours for his headache to subside; if not, it lasts all day and he lies down as long as he can and gets up when he has to.  The Veteran testified that he had headaches three times a week and that at least one out of the three are at a level nine and are debilitating.  See hearing transcript.  

In addition to the statements provided by the Veteran in support of the claim being adjudicated in this decision, the evidence in this case consists of VA treatment records, several VA examination reports, and treatment records associated with the Veteran's service in the Army National Guard dated prior to his August 2010 discharge.  Only one service treatment record is relevant to the claims at issue during the timeframe for consideration, namely a May 2009 Arkansas Medical Detachment PHA Routing Sheet, which documents that the Veteran denied having or ever having frequent headaches.  

The Veteran underwent a VA TBI examination in June 2009, at which time his claims folder was reviewed.  In pertinent part, he reported headaches without aura that were usually located on the right side going from the front to the back.  The Veteran indicated that he had photophobia and phonophobia and a tendency to lie down and that he occasionally had nausea.  Headaches occurred two to three times per week and lasted about half of the day.  There were no known triggers.  The Veteran took Aleve or ibuprofen for headaches.  The headaches were prostrating in the sense that they made him late for work about every tenth day of work and because he had dizziness and at times got lightheaded standing up quickly, which was brief and relieved by sitting down.  The Veteran reported being employed as a fireman and working at the firing range at Camp Robinson on his two off days.  His work at Camp Robinson tended to increase his headaches.  As far as the fire department, the headaches had been worse and the Veteran found that he could not move around the way he used to fight fires.  Physical examination at the time of the June 2009 VA examination revealed that the Veteran was well developed and well-nourished in no acute distress.  Head was normocephalic and atraumatic.  The examiner reported that subjective symptoms, to include headaches and hypersensitivity to light and sound, did affect his work.  

A June 2009 VA nurse practitioner note indicates that the Veteran's was seen with chief complaint of headache behind the right eye and at the base of his head.  He denied radiating pain and/or neck pain.  The headache located behind the right eye was described as sharp.  The headache at the base of his head "hurts so bad that it hurts to move my head."  Duration was 20-30 minutes for the right eye headache and one to two hours at the base of the skull.  Frequency was two to three times a week.  Pain was reported at a level four at its mildest, a level six on average, and a level eight or nine at its worst.  Lights triggered headaches.  The Veteran had only had nausea and denied visual changes.  He reported taking 800 milligrams of ibuprofen and lying down improved his headaches.  The sun, loud noises, and smells worsened his headaches.  The presumptive diagnosis was musculoskeletal headache.  

During a July 2009 VA physical therapy consult, the Veteran reported right sided neck pain and stiffness with associated headaches that occurred about two to three times a week lasting from 30 minutes to a full day and beginning behind the head on the right and behind the right eye.  Pain was on average a six out of 10.  The Veteran identified triggers of smells, noise, stress, and bright light.  Resting in a dark room decreased the pain.  

The Veteran underwent a VA brain and spinal cord examination on July 27, 2011, at which time his claims folder was reviewed.  In pertinent part, the Veteran denied aura with headache and reported that the frequency of his headaches was about four to five times a week.  He said they sometimes lasted up to a half a day if he was unable to lie down.  His preference was to lay down a quiet, dark spot and take an Advil, and it would take about an hour for the headache to go away.  The Veteran reported that these types of headaches, where he had to lay down and remain prostrate for about an hour, occurred about three times a week.  The Veteran indicated that he mostly worked through his other headaches.  He noted getting slight nausea with the headache, but denied vomiting or warning or trigger signs.  The Veteran believed that chemical smells sometimes caused the headaches, but not always.  He did not have dizziness associated with the headaches.  Physical examination at the time of the July 2011 VA examination revealed a well-developed, well-nourished male in no acute distress.  Head was normocephalic and there were no signs of trauma.  In the impression section, the July 2011 VA examiner indicated that it was believed the Veteran had posttraumatic headaches, mild to moderation, leading to prostration about three times a week for about an hour at a time.  

A December 2011 VA mental health clinic medication management note indicates that the Veteran reported daily headaches.  VA mental health clinic medication management notes dated in January 2012 and March 2012 document that the Veteran reported his headaches were unchanged/continued to be the same.  

Prior to addressing the merits of the claims, the Board notes that the Veteran's assertions related to the symptomatology associated with his service-connected disabilities are both competent and credible.  

The preponderance of the evidence of record supports the assignment of a separate 50 percent rating for the Veteran's post traumatic headaches, residual of TBI, prior to April 23, 2012.  This is so because when considering the evidence in total, to include the Veteran's competent and credible assertions regarding the frequency of his headaches and how they impact his job, the evidence more nearly approximates the criteria for the assignment of a 50 percent rating under Diagnostic Code 8100, which provides for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  More specifically, the Veteran reported in June 2009 that his headaches were prostrating in the sense that they made him late for work about every tenth day of work, which is approximately three times per month.  See VA TBI examination report.  The following month, he reported headaches about two to three times a week lasting from 30 minutes to a full day.  See July 2009 VA physical therapy consult.  During the March 2011 Board hearing, the Veteran reported that his headaches were bad and were accompanied with nausea and the need to avoid light and that at least one out of the three headaches he experienced per week was debilitating.  When asked how long he had to lie down, the Veteran indicated that it depended on whether he had any medicine to take; that if he took medicine, it usually took an hour or two to subside; and that if he did not have medicine to take, he would have a headache all day and just have to go with it, laying down as long as he could and then getting up when he had to.  In addition, the Veteran reported in July 2011 that the headaches he had where he had to lie down and remain prostrate for about an hour occurred about three times a week.  See VA brain and spinal cord examination report.  

In determining that the preponderance of the evidence of record supports the assignment of a 50 percent rating for the Veteran's post traumatic headaches, residual of TBI, prior to April 23, 2012, the Board has also considered the finding in the Joint Motion that the March 2011 Board hearing appears to show that the Veteran can take his breaks only because someone can cover for him at work.  This is a situation contemplated in Pierce, namely one that is capable of producing economic inadaptability, even if not actually productive of economic inadaptability.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, a separate 50 percent rating for the Veteran's post traumatic headaches, residual of TBI, is warranted prior to April 23, 2012.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The symptoms exhibited by the Veteran's post traumatic headaches, residual of TBI, to include prostrating attacks and the capability of producing economic inadaptability, are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial separate rating of 50 percent is granted for post traumatic headaches, residual of TBI, prior to April 23, 2012, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


